DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The office action is being examined in response to the amendments filed on February 22, 2022. 
Claims 1-3, 5-10, 12-15 are currently pending and have been examined. 
Claims 4, 11, 16 have been canceled.
This action is made FINAL.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Application No. DE102018133349.8, filed on December 21, 2018.
Response to Amendment
	The drawing objection regarding reference numeral 52 in FIG. 4 is withdrawn due to amended paragraph [0091] of the specification. 
	Due to amendments to the claims, a new grounds rejection has been made.
Response to Arguments
Applicant's arguments filed February 22, 2022 have been fully considered but they are not persuasive. 
The Applicant contends that Nitz relies on a mathematical model of the gear properties to create a torque estimate and that Nitz does not disclose the use of a search table nor an identification route (Reply page 9). The Examiner agrees that Nitz lacks this disclosure. However, the Applicant also contends that Nitz in combination with Hasebe fails to disclose the subject matter of claim 1. The Applicant contends that Hasebe fails to disclose an identification routine to determine position-dependent error value for rotation angles of the transmission (Reply page 10) and merely creates a table by evaluating the output-side of the transmission. The Examiner respectfully disagrees.
It is noted that Hasebe discloses a measurement of torsion within a gearbox of a robot arm (i.e. the error angle of rotation of the axes from both sides of the transmission) with assistance from supplementary rotation position information data gathered by rotating the input shaft of the transmission 360 degrees (see Hasebe FIG. 9, paragraphs [0068-0070]). This supplementary rotation position information data gathering by rotating the input shaft 360 degrees reads on the identification route described by the Applicant (see Applicant’s specification “In a preferred refinement, the identification routine can comprise performing a defined movement of the joint.” [0013]). Hasebe then creates a correction table from this information to correct error associated with the output shaft. Consequently, the combination of Nitz and Hasebe does disclose the subject matter of claim 1 and the Applicant’s arguments regarding claim 1 are not convincing.
Claim Objections
Claim 14 is objected to because of the following informalities:  Claim 14 is an independent non-transitory computer readable medium claim which, when executed by a computer, performs the limitations recited by claim 1. This claim should fully write-out all desired limitations of claim 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 5-6, 8-10, 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nitz (US20130211739) in view of Hasebe (US20150276436).
Regarding Claim 1, Nitz explicitly discloses:
A method for estimating a torque acting on a joint of a robot (FIG. 1, "provide an improved determination of a torque affecting a limb of the robotic arm" [0004]) including a drive that is connected to the joint via a transmission, (FIG. 1, "stationary motor relative to the second limb that is then connected to a gearbox" [0009]) the method comprising: 
measuring a first rotation angle of rotational deformation of the transmission at a joint position; ("A first angle measurement device, which is set up to determine the angle of rotation of the gearbox" [0010]) 
determining a first estimate for the torque at the joint position from the second rotation angle, ("A control device connected with the two measuring devices […] which is set up to determine, based on the mathematical model, the torque affecting the first limb determined on the driving side and reducing side angles of rotation of the gearbox." [0012])
 Nitz does not explicitly disclose performing an identification routine, in advance of estimating torque, which determines position-dependent error values at defined joint positions, storing these error values in a search table, correcting rotation angles based on the search table, and wherein only one joint of the robot is moved in each pass of the identification routine. However, Hasebe discloses:
in advance of estimating the torque, performing an identification routine including determining position-dependent error values for error rotation angles of rotational deformation of the transmission by making measurements at defined joint positions and storing the position-dependent error values in a search table; (FIG. 1A-1B, “FIG. 9 illustrates a sampling method for the detection error of the output shaft encoder. As illustrated in FIG. 9, when the second rotation position information (second rotation angle group) with respect to the first rotation position information (first rotation angle group) for every 360 degrees of the input shaft encoder 201 is calculated, since the reduction gear ratio is 10:1, the number of samples of the output shaft encoder detection error is ten points. Next, as described in the flow charts of FIGS. 1A and 1B, the data obtained by sampling the output shaft encoder detection error is interpolated, and a correction table is generated on the basis of the interpolated information.” [0068])
Although Hasebe does not explicitly disclose that the identification routine disclosed (rotating the input shaft 360 degrees) is performed in advance of estimating torque, in order for Hasebe to have a correction table to use in error correction, the tabulated information must have been gathered prior to estimating the torque through error correction. See Hasebe [0069] where error correction is made on the basis of the correction table.
correcting the first rotation angle based on the position-dependent error values stored in the search table to obtain a second rotation angle of rotational deformation for the joint position; and (“Subsequently, the detection error of the output shaft encoder is corrected by the second correction calculation unit 211 on the basis of the correction table (the correction table may be the supplementary data itself) to update the second position information generation unit 209, so that the correction of the output shaft encoder detection error is completed.” [0069])
wherein the identification routine runs one or more passes, and wherein only one joint of the robot is moved in each of the passes. (FIG. 9, “when the second rotation position information (second rotation angle group) with respect to the first rotation position information (first rotation angle group) for every 360 degrees of the input shaft encoder 201 is calculated,” [0068])
The identification routine disclosed (rotating the input shaft 360 degrees) causes the robot to move a joint of the robot, since the transmission is connected to the joint of a robot and directly responsible for the movement of said joint. One pass is considered to be one full 360 degrees of rotation of the input shaft, and subsequent passes would be additional full 360 degrees of rotation.
While Nitz estimates torque rather than an angle error, it would have been obvious to one of ordinary skill in the art at the time of filling to have modified Nitz to include the teachings of Hasebe in order to estimate an angle error using sensors because it is one of several predictable methods to determine transmission angle error due to deformation of the transmission.
Regarding Claim 2, Nitz does explicitly disclose wherein one joint performs a defined movement during the identification route. However, Hasebe discloses:
wherein the one joint performs a defined movement during the identification routine (“when the second rotation position information (second rotation angle group) with respect to the first rotation position information (first rotation angle group) for every 360 degrees of the input shaft encoder 201 is calculated,” [0068])
Rotating the input shaft 360 degrees is considered a defined movement of the joint since the transmission is connected to the joint of the robot and directly responsible for the movement of said joint.
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified Nitz to include the teachings of Hasebe in order to estimate an angle error using sensors because it is one of several predictable methods to determine transmission angle error due to deformation of the transmission.
Regarding Claim 5, Nitz does explicitly disclose wherein, in order to create the search table, joint space of the one joint is subdivided into discrete and equidistant sections and each section is assigned an aggregated error value. However, Hasebe discloses:
wherein, in order to create the search table, joint space of the one joint is subdivided into discrete and equidistant sections and each section is assigned a defined aggregated error value. (FIGS. 9-11, “FIG. 10 illustrates a linear interpolation of the sampling data of the output shaft encoder detection error. In FIG. 10, since the reduction gear ratio is 10:1, the linear interpolation is performed while the number of samples is set as ten points.” [0068])
Data is gathered from discrete and equidistant points; in this case, ten discrete points equidistant from one another.
It would have been obvious to one of ordinary skill in the art at the effective time of filing to have modified Nitz to further include the teachings of Hasabe because a correction table would speed up the operation of the robot.
Regarding Claim 6, Nitz does explicitly disclose wherein, the aggregated error value is used to correct the first rotation angle to obtain the second rotation angle. However, Hasebe discloses:
wherein the aggregated error value is used to correct the first rotation angle to obtain the second rotation angle (FIGS. 9-11, “With regard to the correction table, performing the correction means performing a control of cancelling the encoder detection error, and therefore, such data that the interpolated waveform as illustrated in FIG. 10 is cancelled may be set in the correction table" [0068])
It would have been obvious to one of ordinary skill in the art at the effective time of filing to have modified Nitz to further include the teachings of Hasabe because “even if an input shaft encoder has the encoder detection error caused by the eccentricity, the influence is suppressed to a low level.” [0068]
Regarding Claim 8, Nitz explicitly discloses:
wherein: the transmission has a first position sensor at an input side of the transmission and a second position sensor at an output side of the transmission, and the first rotation angle of the rotational deformation of the transmission is determined by an offset between the first position sensor and the second position sensor. ("A first angle measurement device, which is set up to determine the angle of rotation of the gearbox on the driving side" [0010] and "A second angle measurement device, which is set up to determine the angle of rotation of the gearbox on the reducing side" [0011] and “based on the mathematical model, the torque affecting the first limb determined on the driving side and reducing side angles of rotation of the gearbox.” [0012])
Regarding Claim 9, Nitz does explicitly disclose the transmission being a strain wave gear having an elastic transmission member. However, Hasebe discloses:
wherein the transmission is a strain wave gear having an elastic transmission member. (“reduction gear 204 using the wave gear, flexible spline (FS) 214" [0057])
It would have been obvious to one of ordinary skill in the art at the effective time of filing to have modified Nitz to further include the teachings of Hasabe because it is a predictable transmission choice in the art of robotics. 
Regarding Claim 10, Nitz explicitly discloses:
further comprising: measuring a motor current of the drive at the joint position; ("In order to better assess the torque affecting the first limb, if this motor is an electric motor, the electrical current of the electrical motor can be determined" [0022])
determining a second estimate for the torque at the joint position based on the measured motor current; and ("another torque is determined on the basis of the determined electrical current and a model of the electrical motor" [0024])
merging the first and second estimates into a consolidated torque estimate for the joint position. ("the torque and the additional torque are merged in order to attain a resulting torque having an effect on the first member" [0024])
Regarding Claim 12, Nitz discloses:
wherein the merging is performed with constant weighting. ("Then the determined reducing moments are merged or combined […] this can, for example, be achieved through a weighted average value formation or through defined filtering of the reducing moments. [0048])
Regarding Claim 13, Nitz does explicitly disclose merging by time-varying weights. However, Nitz discloses:
wherein the merging is performed with time-varying weights ("Then the determined reducing moments are merged or combined […] this can, for example, be achieved through a weighted average value formation or through defined filtering of the reducing moments. [0048])
While Nitz does not say it performs time-varying weighted averages, it does teach weighted averaging during merging and that it is necessary because it “will further improve the quality of the calculated reducing moment.” [0047] 
It would have been obvious to a person of ordinary skill in the art that the type of weighting applied is a design choice and could be changed based on how accurate a calculation is required.
Regarding Claim 14, Nitz discloses:
A non-transitory computer readable storage medium encoded with a computer program (“a program for causing a computer to execute the respective procedures of the angle detection method according to the present exemplary embodiment may be created and used, and also a storage medium that records the program can also of course be used.” [0076]) that, when executed by a computer processor, causes the computer processor to execute the method according to claim 1. (See claim 1 rejection)
Regarding Claim 15, Nitz explicitly discloses:
A robot comprising: a joint; a drive; a transmission that connects the drive to the joint; and a controller configured to estimate a torque acting on the joint by: ("a first limb is supported relative to a second limb connected to an axis of rotation, and using a stationary motor relative to the second limb that is then connected to a gearbox, is rotatable around the axis of rotation" [0009] "A control device connected with the two measuring devices [...] which is set up to determine, based on the mathematical model, the torque affecting the first limb determined on the driving side and reducing side angles of rotation of the gearbox." [0012])
measuring a first rotation angle of rotational deformation of the transmission at a joint position; ("A first angle measurement device, which is set up to determine the angle of rotation of the gearbox" [0010]) 
determining a first estimate for the torque at the joint position from the second rotation angle, ("A control device connected with the two measuring devices […] which is set up to determine, based on the mathematical model, the torque affecting the first limb determined on the driving side and reducing side angles of rotation of the gearbox." [0012])
 Nitz does not explicitly disclose performing an identification routine, in advance of estimating torque, which determines position-dependent error values at defined joint positions, storing these error values in a search table, correcting rotation angles based on the search table, and wherein only one joint of the robot is moved in each pass of the identification routine. However, Hasebe discloses:
in advance of estimating the torque, performing an identification routine including determining position-dependent error values for error rotation angles of rotational deformation of the transmission by making measurements at defined joint positions and storing the position-dependent error values in a search table; (FIG. 1A-1B, “FIG. 9 illustrates a sampling method for the detection error of the output shaft encoder. As illustrated in FIG. 9, when the second rotation position information (second rotation angle group) with respect to the first rotation position information (first rotation angle group) for every 360 degrees of the input shaft encoder 201 is calculated, since the reduction gear ratio is 10:1, the number of samples of the output shaft encoder detection error is ten points. Next, as described in the flow charts of FIGS. 1A and 1B, the data obtained by sampling the output shaft encoder detection error is interpolated, and a correction table is generated on the basis of the interpolated information.” [0068])
Although Hasebe does not explicitly disclose that the identification routine (rotating the input shaft 360 degrees) is performed in advance of estimating torque, in order for Hasebe to have a correction table to use in error correction, the tabulated information must have been gathered prior to estimating the torque through error correction. See Hasebe [0069] where error correction is made on the basis of the correction table.
correcting the first rotation angle based on the position-dependent error values stored in the search table to obtain a second rotation angle of rotational deformation for the joint position; and (“Subsequently, the detection error of the output shaft encoder is corrected by the second correction calculation unit 211 on the basis of the correction table (the correction table may be the supplementary data itself) to update the second position information generation unit 209, so that the correction of the output shaft encoder detection error is completed.” [0069])
wherein the identification routine runs one or more passes, and wherein only one joint of the robot is moved in each of the passes. (FIG. 9, “when the second rotation position information (second rotation angle group) with respect to the first rotation position information (first rotation angle group) for every 360 degrees of the input shaft encoder 201 is calculated,” [0068])
The identification routine disclosed (rotating the input shaft 360 degrees) causes the robot to move a joint of the robot, since the transmission is connected to the joint of a robot and directly responsible for the movement of said joint. One pass is considered to be one full 360 degrees of rotation of the input shaft, and subsequent passes would be additional full 360 degrees of rotation.
While Nitz estimates torque rather than an angle error, it would have been obvious to one of ordinary skill in the art at the time of filling to have modified Nitz to include the teachings of Hasebe in order to estimate an angle error using sensors because it is one of several predictable methods to determine transmission angle error due to deformation of the transmission.
Claims 3, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nitz (US20130211739) in view of Hasebe (US20150276436), as applied to claim 1-2, and in further view of Motoyoshi (US20180361592).
Regarding Claim 3, neither Nitz nor Hasebe explicitly disclose the defined movement is a movement at a constant speed. However, Motoyoshi discloses:
wherein the defined movement is a movement at a constant speed (“continuous rotary input of a constant speed from the output shaft 410o of the servomotor 410" [0052])
It would have been obvious to one of ordinary skill in the art at the effective time of filing to have modified the combination of Nitz and Hasabe with the teachings of Motoyoshi because a constant speed allows for accurate error calculation and “it is possible to estimate a transmission error for one cycle on the basis of an obtained measurement value.” [0171]
Regarding Claim 7, neither Nitz nor Hasebe explicitly disclose during the identification routine in a defined interval, determining a tuple that comprises the measured values for a current position, speed of the joint, and a rotation angle of the transmission at the current position and where the error values are determined for each tuple from the measured values. However, Motoyoshi discloses:
wherein: during the identification routine in a defined interval, a tuple is determined which respectively comprises measured values for a current position, speed of the joint, and a rotation angle of the rotational deformation of the transmission at the current position, and the position-dependent error values are determined for each tuple. (FIG. 2 & 10, “The position control section 320 receives, as a position feedback, an angular position of the servomotor 410 from the motor angle sensor 420 of the robot 100." [0062] "The speed control section 330 receives, as a speed feedback, a signal obtained by differentiating the angular position of the servomotor 410 output from the motor angle sensor 420, that is, a signal of a rotational speed." [0063] "angular position of the output shaft 410o detected by the motor angle sensor 420 is transmitted to the robot control device 300." [0049] "The output-side angle sensor 520 detects an angular position of the output shaft 510o of the reduction gear 510." [0054])
It would have been obvious to one of ordinary skill in the art at the effective time of filing to have modified the combination of Nitz and Hasabe with the teachings of Motoyoshi because this information is necessary to perform control with position correction and allows for more accurate position estimation.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dylan B Mooney whose telephone number is (571)272-8939. The examiner can normally be reached Monday - Friday 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DYLAN BRANDON MOONEY/Examiner, Art Unit 3664                                                                                                                                                                                                        
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664